Citation Nr: 1721288	
Decision Date: 06/12/17    Archive Date: 06/23/17

DOCKET NO.  08-04 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1. Entitlement to service connection for diabetes mellitus, to include as secondary to service-connected hemorrhoids.

2. Entitlement to service connection for hypertension, to include as secondary to service-connected hemorrhoids.

3. Entitlement to service connection for heart disease to include palpitations as secondary to service-connected hemorrhoids.

4. Entitlement to an increased rating for hemorrhoids, currently rated 10 percent disabling. 

5. Entitlement to a temporary totally disability rating based upon hemorrhoid surgery necessitating convalescence, to include entitlement to a total disability due to individual unemployability (TDIU).




REPRESENTATION

Appellant represented by:	Allan T. Fenley, Esq.


ATTORNEY FOR THE BOARD

S. An, Associate Counsel


INTRODUCTION

The Veteran served on active duty from United States Marine Corps from March 1973 to February 1974, and from December 1977 to December 1979.

This matter comes before the Board of Veterans' Appeals (Board) from August 2004, December 2005, and September 2006 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that respectively denied entitlement to a disability rating in excess of 10 percent for hemorrhoids, denied service connection for anxiety, diabetes mellitus, hypertension, and heart palpitations, each to include as secondary to service-connected hemorrhoids, and denied entitlement to a temporary total disability rating based upon hemorrhoid surgery necessitating convalescence.

This case was previously before the Board in April 2010 where the Board granted entitlement to service connection to include anxiety disorder as secondary to service-connected hemorrhoids and remanded the remaining claims.  This case was again before the Board in January 2012, where it was remanded for additional evidentiary development.  The matter has returned for appellate consideration.




FINDINGS OF FACT

1. The record reflects the Veteran had no in-country service or documented visitation in the Republic of Vietnam, or exposure to herbicides, including Agent Orange.

2. The Veteran's diabetes mellitus, hypertension and heart disease to include palpitations are first shown many years after active service and therefore did not have onset during service and is not causally or etiologically related to his service-connected hemorrhoids.  

3. The Veteran's hemorrhoids are not manifested by persistent bleeding with secondary anemia or with fissures.

4. The evidence fails to establish that the Veteran's service-connected disabilities preclude the Veteran from securing and following substantially gainful employment.

5. Hemorrhoid surgery performed on September 7, 2000 did not necessitate a period of convalescence for at least a month.


CONCLUSION OF LAW

1. The criteria for service connection for diabetes mellitus are not met. 38 U.S.C.A. §§ 1110, 1112, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2016).

2. The criteria for service connection for hypertension are not met. 38 U.S.C.A. §§ 1110, 1112, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2016).

3. The criteria for service connection for heart disease to include palpitations are not met. 38 U.S.C.A. §§ 1110, 1112, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2016).

4. The criteria for increase rating in excess of 10 percent for hemorrhoids have not been met. 38 U.S.C.A. §§ 1110, 1112, 1116, 5107 (West 2014); 38 C.F.R. § 4.114, DC 7336 (2016).

5. The criteria for a temporary total disability rating based upon hemorrhoid surgery necessitating convalescence, to include TDIU, have not been met. 38 U.S.C.A. §§ 1155, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 3.340, 4.16, 4.30 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§5103, 5103A (West 2014); 38 C.F.R. §§3.159, 3.326(a)(2016).  

VA's duty to notify was satisfied by letters issued in April 2006, May 2006, and December 2013.  The Veteran has been notified and made aware of the evidence needed to substantiate the claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence. See 38 U.S.C.A. §§5102, 5103, 5103A; 38 C.F.R. §3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

In addition, the record also reflects VA's duty to assist the Veteran in obtaining all relevant records has been satisfied.  The Veteran's service treatment records, Social Security Administration records and identified private treatment records have been associated with the claims file.  The Veteran has not identified any additional available, outstanding records pertinent to his disability claims.  

Pursuant to the Board's April 2010 and January 2012 remand directives to obtain outstanding medical records and provide new VA examinations, the Board finds that the RO substantially complied and no further action in this regard is warranted. See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).  

The Veteran was afforded a VA examination in October 2010, December 2013, April 2016 and most recently in April 2017 for his claimed disabilities.  When VA undertakes to provide an examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The medical opinions are predicated on a full reading of the available service treatment records contained in the Veteran's claims file, consider all of the pertinent evidence of record, and are supported with a complete rationale.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).

Based on the foregoing, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal. Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

The Board notes that it has thoroughly reviewed all the evidence of record in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 129 (2000).


II. Service Connection 

The Veteran contends that he is entitled to service connection for diabetes mellitus, hypertension, and heart disease to include palpitations.  Specifically, he asserts that the conditions are the result of injuries sustained during the service and, alternatively, he contends that the conditions are proximately due to, the result of, or aggravated by his service-connected hemorrhoids.

Legal Criteria 

Service connection may be granted for a disability or injury incurred in or aggravated by active military service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value. See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

There must be evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disease or injury. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value. Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

For some chronic diseases, such as diabetes mellitus and hypertension, presumptive service connection is available. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  With chronic disease shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes. 38 C.F.R. § 3.303(b).  For the showing of a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time. 38 C.F.R. § 3.303(b).  If chronicity in service is not established, or legitimately questionable, then a showing of continuity of symptoms after discharge is required to support the claim. Id.  If not manifest during service, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and the chronic disease became manifest to a degree of 10 percent within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service. 38 C.F.R. § 3.307.  The term "chronic disease", whether as shown during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 C.F.R. § 3.309(a). Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Secondary service connection will be granted when a disability is proximately due to or the result of a service connected disease or injury. 38 C.F.R. § 3.310. Secondary service connection may be established for a disorder which is aggravated by a service-connected disability. Allen v. Brown, 7 Vet. App. 439 (1995).

In this decision, the Board has considered all lay and medical evidence as it pertains to the issues. 38 U.S.C.A. §§ 5107(b), 7104(a); 38 C.F.R. § 3.303(a).  In rendering a decision on appeal, the Board must analyze the competency and credibility and consequent probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide reasons or bases for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, whereas credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment. Caluza v. Brown, 7 Vet. App. 498 (1995).

Diabetes Mellitus, Hypertension, Heart Palpitations 

Bearing in mind the applicable laws and regulations, and considering the pertinent evidence of record, the Board finds that service connection for diabetes mellitus, hypertension and heart palpitations is not warranted.

The Board initially notes that while the Veteran served in the Vietnam era, his service personnel records confirm that he has no documented deployment to or visitation in the Republic of Vietnam or has any exposure to herbicides, including Agent Orange.  Accordingly, while Type II diabetes mellitus and hypertension are diseases that would warrant a regulatory presumption of service connection for as a result of in-service herbicide exposure, this is not applicable to the Veteran's claim.  See 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  But, the fact that the Veteran may not meet the requirements of a presumptive regulation would not in and of itself preclude him from establishing service connection as he may, in the alternative, establish service connection by way of proof of actual direct causation. See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994) (holding that when a veteran is found not to be entitled to a regulatory presumption of service connection for a given disability the claim must nevertheless be reviewed to determine whether service connection can be established on a direct basis).  Therefore, given the Veteran's contentions that his diabetes, hypertension, and heart palpitations are directly related to his active duty service, and in the alternative, proximately due to his service-connected hemorrhoids, the Board will determine whether the Veteran is entitled to service connection based on direct and secondary causation.  

First, treatment records show that the Veteran currently has a diagnosis of type I diabetes mellitus and hypertension; the diagnoses of these disabilities are not in dispute.  See December 2013 VA examination.  But, the evidence does not indicate a diagnosis of the claimed heart condition at any time, even prior to the filing of the Veteran's claim.  The requirement that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if the disability resolves prior to the adjudication of the claim. See McClain v. Nicholson, 21 Vet. App. 319 (2007).  

In a July 2006 statement, the Veteran described experiencing "intense physical symptoms" during bowel movement to include "shaking, sweating profusely, heart palpitations, shortness of breath, chest discomfort and nausea and vomiting" when such pressure builds to his hemorrhoids.  In February 2014, the Veteran submitted an additional statement and described experiencing heart palpitations and "bowel cramping pains" during "anxiety panic attacks." See VA 21-4138 Statement in Support of Claim dated December 2013.  

The Board must point out that the Veteran's report of physical symptoms of heart palpitations are not competent medical evidence.  As a lay person, the Veteran lacks the capability to provide evidence that requires specialized knowledge, skill, experience, training or education.  If the determinative issue involves medical opinion or a medical diagnosis, competent medical evidence is required.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In the instant case, the Veteran has not provided such competent medical evidence.  Therefore, his assertions, standing alone, have little probative value and the Board will give more weight to the medical opinion provided by VA examiners.  

The Veteran was provided a VA clinical examination in December 2013 which failed to reveal objective indications of any underlying disability such as ischemic heart disease (IHD) or coronary artery disease (CAD) or any other heart condition like arrhythmia.  The examiner found that no heart condition existed and, as such, the requested opinion was not warranted.  The examiner observed that "palpitations referred to by veteran today and in record are directly related to a symptom of his anxiety feelings and occurs when bearing down or straining for bowel movement, and not related in any way to his hypertension, diabetes mellitus, or unfound heart condition."  The examiner further addressed medical records in 2005 and 2011 showing episodic palpitations before and after bowel movement, and explained that such episodes are "more than likely an isolated valsalva maneuver, increased abdominal pressure with straining or bearing down like with bowel movement - reduces the blood flow to heart, and thus causes palpitations like lower heart rate and shaky feeling - this is normal physiologic response - and is not in any way directly or proximately related to or a condition of bowels." See December 2013 VA examination report.  

In the absence of proof of a present heart disability there can be no valid claim. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service. Watson v. Brown, 4 Vet. App. 309, 314 (1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  In this case, the evidence does not indicate a diagnosis of the claimed heart condition.  Accordingly, service connection is not warranted for heart palpitations as there is no current diagnosis. Brammer, 3 Vet. App. at 225.

With respect to hypertension and diabetes mellitus disabilities, the first element of service connection is satisfied.  However, as addressed below, a veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability. Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000).

In this case, the Board finds that none of the records on appeal show a medical link between any current hypertension and diabetes mellitus and events in military service or between the Veteran's service-connected disability (i.e. hemorrhoids).  

The Board observes that the Veteran's service treatment records are negative for any complaints or diagnosis of diabetes mellitus or hypertension.  

Post-service medical records show that hypertension was not identified until February 2004, approximately 25 years after separation and diabetes mellitus in May 2005, more than 25 years after separation.  The contemporaneous records establish that the relevant systems were normal at separation.  There is no reliable evidence that the Veteran had symptoms hypertension and diabetes mellitus during service or in proximity to service.  

Notably, for hypertension, regulations provide that hypertension for VA purposes means that the diastolic blood pressure is predominantly 90 or more or systolic blood pressure is predominantly 160 or more.  Hypertension must be confirmed by readings taken two or more times on three different days. See 38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1).  The Veteran's service treatment records are negative for complaints or treatments of hypertension (elevated blood pressure).  The Veteran's November 1979 separation examination demonstrated a blood pressure reading of 98/60, normal blood pressure.

As to the etiology of the Veteran's currently claimed disabilities, the Board accepts the December 2013 VA opinion constitutes the most probative medical evidence of record.  Following a physical evaluation of the Veteran and consideration of the available record, the examiner concluded there is no reliable evidence linking the Veteran's diabetes mellitus, hypertension, and unfound heart disease to hemorrhoids and that it is not likely that the service-connected hemorrhoids has caused or aggravated any of the above conditions.  In her rationale, the examiner elaborated that "[h]emorrhoids are a local condition, to the distal colon and in no way anatomically or physiologically related to diabetes mellitus, hypertension.  These conditions are directly related to pancreatic insufficiency and increased vascular resistance.  These conditions in no way were caused, aggravated, or proximally or directly related to the veteran's service-connected local hemorrhoids."  

The 2013 examiner provided a thorough rationale supported by her medical expertise and consideration of relevant medical records.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); see also Nieves- Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that it is the reasoning for the conclusion that contributes probative value to a medical opinion).  The opinion supports a finding that the Veteran's current condition of diabetes mellitus, hypertension, and unfound heart disease is not related to military service, is not caused or aggravated by service-connected hemorrhoids.  The Board observes that the VA examiner's opinion stand uncontradicted by any other evidence found the record and are probative in determining whether the Veteran has substantiated his claim of service connection.

The Board has considered the Veteran's assertions that these disabilities are related to his service connection hemorrhoids.  While the Veteran is competent to report his symptoms relating to his diabetes, hypertension, or heart condition, he is not competent to opine on any etiological relationship between a current disability and service-connected disability because it involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  As the evidence does not show the Veteran has expertise in medical matters involving complex medical questions, the Board concludes that the Veteran's nexus opinion in this regard is not competent and therefore is not probative of whether any of his conditions is related to his period of service.  Thus, his opinions in this regard have no probative value.

Similarly, the Veteran's statement that he has been "told by several physicians and doctors that there is probably a connection between a person who has been bleeding all those years and diabetes," cannot be considered competent medical evidence of nexus. See VA 21-4138 Statement in Support of Claim received February 2014.  The connection between what a physician said and a layperson's account of what he purportedly said is simply too attenuated and inherently unreliable to constitute medical evidence. Robinette v. Brown, 8 Vet. App. 69 (1995).

Alternatively, the Board has also considered the theories of entitlement to service connection for chronic diseases on a presumptive basis and service connection on the basis of continuity of symptomatology.  There is no persuasive evidence of record that shows that the Veteran's diabetes mellitus or hypertension was diagnosed within a year of the Veteran's discharge from service in 1979 or that symptoms of the diseases manifested to a compensable degree within a year of the Veteran's discharge from service.  Crucially, treatment records show that the Veteran was not diagnosed of diabetes or hypertension until more than 25 years after separation.  Also, in the absence of credible evidence of a notation of symptoms in service or within a year of service, there can be no credible evidence of continuity of symptomatology in the years after service.  Accordingly, service connection for hypertension or diabetes mellitus on a presumptive basis has not been satisfied and therefore, not warranted here.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2015).  

The Board finds that the competent evidence of record, while showing the currently diagnosed disability of hypertension and diabetes mellitus disability, does not demonstrate hypertension or diabetes mellitus manifested to a compensable degree within one year of separation.  Additionally there is no evidence that a hypertension or diabetes mellitus disability is related to the Veteran's service.

In sum, the probative evidence does not establish that Veteran's diabetes mellitus, hypertension or heart palpitations were present in service or in the year following service, or that any of the claimed disorders are otherwise etiologically related to his active service.  Thus, service connection is not warranted on any basis.

In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine. However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable in the instant appeal. See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

II. Increased Ratings 

Legal Criteria 

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity. Separate diagnostic codes identify the various disabilities. 38 U.S.C.A. § 1155; 38 C.F.R., Part 4. Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized. 38 C.F.R. § 4.1. Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work. 38 C.F.R. § 4.2. Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating is to be assigned. 38 C.F.R. § 4.7.

The primary concern for an increased rating for a service-connected disability is the present level of disability. Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In all claims for an increased disability rating, VA has a duty to consider the possibility of assigning staged ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Hemorrhoids 

The Veteran is seeking a higher evaluation for his service-connected hemorrhoids, where he was assigned a noncompensable rating as of August 23, 1988, and during the course of the appeal, a 10 percent rating was assigned as of August 23, 1995.  

Most recently in January 2005, the Veteran filed his claim seeking an increased rating for his hemorrhoids, which was denied by a September 2006 rating decision on the basis that there was no evidence of hemorrhoids with persistent bleeding and with secondary anemia, or with fissures.  In January 2012, the Board remanded the case for an examination to determine the current severity of the Veteran's hemorrhoids.

Ratings for hemorrhoids are governed by the criteria set forth in 38 C.F.R. § 4.114, DC 7336 (2016).  Under Diagnostic Code 7336, a rating of 10 percent is assigned where there is evidence of large or thrombotic hemorrhoids, which are irreducible, with excessive redundant tissue, evidencing frequent recurrences.  Pertinent here, a rating of 20 percent, the maximum schedular rating, is warranted where hemorrhoids are present, with persistent bleeding and secondary anemia, or with fissures. 38 C.F.R. § 4.114, DC 7336 (2016).

During this appeal's pendency, VA examined the Veteran on multiple occasions to assess the severity of the Veteran's claim for increase in his service-connected hemorrhoid condition.  When examined in June 2004, the Veteran reported bleeding on a daily basis and blood on the stool, toilet paper but reported improvement after banding of his internal hemorrhoids.  Physical examination revealed the presence of large external hemorrhoids.  Digital rectal examination demonstrated no evidence of anal fissure. There was also no evidence of anemia.  

VA examination in October 2010 noted the Veteran's report of "continual anal itching, diarrhea".  He reported experiencing "fecal incontinence every day" where he has to occasionally wear a pad in his under shorts.  Physical examination revealed the presence of hemorrhoids but again, no evidence of active bleeding and no fissures or signs of anemia.  The examining physician then remarked that the hemorrhoids are not "severe enough to preclude him from obtaining or maintaining any form of gainful employment." 

Pursuant to the directives contained in the January 2012 Board remand, VA afforded the Veteran a new examination in December 2013, and most recently in April 2016.  In December 2013, the in-person physical examination revealed presence of "large external hemorrhoids" with "moderate" symptoms of "bleeding and perianal pain".  However, there was no evidence of active bleeding or fissures, and no evidence of anemia.  

In April 2016, the Veteran was offered an in-patient examination but preferred an Acceptable Clinical Evidence (ACE) examination as he lived a long distance from Pittsburgh VAMC, and as a comprehensive proctology report from earlier that same month was already documented in his medical history, a phone interview was conducted.  Accordingly, as existing medical evidence provided sufficient information on which to prepare an opinion, the 2016 examiner rendered an opinion as an ACE examination noting that a review of the records in conjunction with a telephone interview with the Veteran was conducted.  The examiner noted the Veteran's contention that he believed his hemorrhoids "started after a grenade exploded near him" in service.  The Veteran further reported that bleeding with every bowel movement, and in the last 6-7 months, has been "bleeding real bad. It's like peeing blood".  But complete blood count (CBC) lab tests from February 2016, imaging studies and a proctology report from April 2016 showed no internal hemorrhoids, no mass or lesion and no signs of anemia.  See Pittsburgh VAMC medical records.

Although the Board acknowledges the Veteran's current reports of bleeding, absent evidence showing persistent bleeding with secondary anemia, or with fissures as required under DC 7336, a disability rating in excess of 10 percent is not warranted for the Veteran's hemorrhoids.  Under the circumstances in the instant case, as none of the medical evidence of record contains any objective findings of secondary anemia or fissures, a rating of 10 percent is more appropriate and supported.  

Based on these findings, the Board concludes that a 20 percent disability rating is not warranted.  In denying a higher rating, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, there is no reasonable doubt to be resolved with respect to this issue. 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.  

Extraschedular Consideration

The Board has also considered whether referral for consideration of an extraschedular rating is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an "extra-schedular" evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made. 38 C.F.R. § 3.321(b)(1).

The Court has held that the determination of whether a veteran is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry, the responsibility for which may be shared among the RO, the Board, and the Under Secretary for Benefits or the Director, Compensation and Pension Service. Thun v. Peake, 22 Vet. App. 111 (2008). The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. This means that initially there must be a comparison between the level of severity and symptomatology of the veteran's service-connected disability with the established criteria found in the rating schedule for that disability. If the criteria reasonably describe the veteran's disability level and symptomatology, then the veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required. If the criteria do not reasonably describe the veteran's disability level and symptomatology, a determination must be made whether the veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms." 38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). See Id.  

The Board notes that a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced. Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).

In this case, the evidence fails to show anything unique or unusual about the Veteran's hemorrhoids disability that would render the schedular criteria inadequate.  The Veteran's main symptoms for his hemorrhoids are complaints of constipation, anal itching, bleeding, and pain which are considered by DC 7336 and addressed in the decision above.  Thus, the most probative evidence of record indicates that the Veteran's documented symptoms, and their resulting impairment, are contemplated by the rating schedule.  As such, the Board believes that the schedular rating criteria adequately describe the Veteran's disability picture, and referral for extraschedular consideration is not warranted.  In reaching this conclusion, the Board does not wish to minimize the impact of the Veteran's service connected disability.  However, the rating assigned are assigned in recognition that the claimed disabilities causes some interference with the Veteran's employment; if it did not there would not be a basis for a compensable rating.

The Board has also considered Johnson v. McDonald, which requires consideration of the combined effect of the Veteran's multiple service-connected conditions and whether the combined effect is not adequately covered by rating criteria.  In this case, the Veteran is service-connected for hemorrhoids and anxiety disorder associated with hemorrhoids.  The Veteran has not alleged that his currently service-connected disabilities combine to result in additional disability or symptomatology that is not already contemplated by the rating criteria for each individual disability.

There is no medical evidence indicating that the Veteran's service-connected disabilities combine or interact with each other in such a way as to result in further disabilities, functional impairment, or additional symptomatology not accounted for by the rating criteria applicable to each disability individually.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Temporary Total Disability Rating and Total Disability Due to Individual Unemployability (TDIU)

The Veteran contends that he is entitled to a temporary total disability rating for hemorrhoids based upon hemorrhoid surgery in September 2000 necessitating convalescence, to include entitlement to TDIU.

The Board will first address the Veteran's claim for temporary total disability associated with his hemorrhoid surgery.  A temporary total disability rating may be assigned under either 38 C.F.R. § 4.29 or 38 C.F.R. § 4.30.  Under 38 C.F.R. § 4.29, a temporary total disability rating will be assigned when it is established that a service-connected disability has required hospitalization at a VA medical center or other approved hospital for more than 21 days or for hospital observation at VA expense for a service-connected disability for more than 21 days. 38 C.F.R. § 4.29 (2016).  

A temporary total disability rating will be assigned under 38 C.F.R. § 4.30 when it is established by report at hospital discharge or outpatient release that treatment of a service-connected disability resulted in surgery necessitating at least one month of convalescence, surgery with severe post-operative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body case, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches, or immobilization by cast, without surgery, of one major joint or more. 38 C.F.R. § 4.30 (2016).

Here, the Veteran has not met that fundamental prerequisite in this appeal for his temporary total disability rating claims.  In October 2010, the Veteran submitted a statement that he is on "convalescence time from surgery on 9/7/00 for my hemorrhoid condition."  Private treatment records from the Uniontown Hospital where the hemorrhoids operation was conducted by Dr. C.R.C. shows that a colonoscopy with banding ligation of hemorrhoids and biopsy was performed.  The admission and discharge dates listed on the operation report was 9/07/2000.  There is no treatment plan for convalescence of at least one month as a result of surgery or other procedures associated with the hemorrhoids.  See Uniontown Hospital records.  Additionally, operation follow up notes from Dr. C.R.C. in January 2002 do not show hospitalization or convalescence of at least one month as a result of surgery.  Further, as found by the examiner in the December 2013 VA examination report, the Veteran did not "require a period of convalescence of at least one month as a result of surgery or other procedures associated with his hemorrhoids."  

As such, the Board observes that the fundamental prerequisite for prosecuting a temporary total disability rating claim successfully under either § 4.29 or § 4.30 is the existence of a service-connected disability for which the Veteran seeks a temporary total disability rating based on hospitalization over 21 days or based on surgical or other treatment necessitating convalescence has not been met.  

In sum, the Board finds that both of the Veteran's claims of entitlement to a temporary total disability rating based on hospitalization over 21 days or based on surgical or other treatment necessitating convalescence associated with hemorrhoid surgery in September 2000 must be denied as a matter of law. See Sabonis v. Brown, 6 Vet. App. 426 (1994).




TDIU

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation. 38 C.F.R. § 3.340. Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service connected disabilities, provided that, if there is only one such disability, the disability shall be ratable at 60 percent or more, and that, if there are two or more service connected disabilities, at least one must be rated at 40 percent or more and the combined rating must be 70 percent or more. 38 C.F.R. § 4.16(a).

If, however, the Veteran does not meet these required percentage standards set forth in 38 C.F.R. § 4.16(a), she still may receive a TDIU on an extraschedular basis if it is determined that she is unable to secure or follow a substantially gainful occupation by reason of her service connected disabilities. 38 C.F.R. § 4.16(b); See also Fanning v. Brown, 4 Vet. App. 225 (1993). Thus, there must be a determination as to whether there are circumstances in this case, apart from any non-service connected conditions and advancing age, which would justify a total rating based on unemployability. See Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. Brown, 4 Vet. App. 395 (1993).

Being unable to maintain substantially gainful employment is not the same as being 100 percent disabled. "While the term 'substantially gainful occupation' may not set a clear numerical standard for determining TDIU, it does indicate an amount less than 100 percent." Roberson v. Principi, 251 F.3d 1378 (Fed Cir. 2001).

Assignment of a TDIU evaluation requires that the record reflect some factor that "takes the claimant's case outside the norm" of any other veteran rated at the same level. Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (citing 38 C.F.R. §§ 4.1, 4.15). The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough. A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment. Id.

The Board is precluded from assigning an extraschedular rating in the first instance. See Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996). Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record. Barringer v. Peake, 22 Vet. App. 242 (2008); See also Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In this case, the Veteran does not meet the schedular criteria for TDIU. 38 C.F.R. § 4.16(a).  The Veteran's compensable service-connected disabilities are hemorrhoids, rated at 10 percent, and anxiety disorder associated with hemorrhoids, rated at 50 percent, with a combined evaluation for compensation at 60 percent.  Therefore, the Veteran does not have either a single disability rating of 60 percent or a combined rating of at least 70 percent with at least one disability rated at 40 percent so as to meet the schedular criteria for TDIU. See 38 C.F.R. § 4.16(a).

As the Veteran does not meet the applicable percentage standards, the Board must consider whether the Veteran is nevertheless unable to secure or follow a substantially gainful occupation as a result of her service connected disabilities. See 38 C.F.R. § 4.16(b).

The Veteran's previous work experiences are related to technical and mechanical types of work.  A September 2012 letter from vocational rehabilitation shows that the Veteran was disapproved because he failed to report for a scheduled appointment.  In June 2014, the Veteran was found not qualified by the Social Security Administration (SSA) due to not having worked long enough to qualify for SSA benefits. 

Upon review, the Board emphasizes that there are multiple persuasive medical opinions that weigh against the Veteran's claim and are found to have great probative value.  The Board also notes the Veteran's long history of substance abuse.  Relevant here are the recent findings of a VA clinical psychologist.  In April 2017, the Veteran was afforded a mental disorder examination where the clinical psychologist remarked that the Veteran "continues to smoke crack cocaine in a rolled cigarette 1 to 2 times per week (down from 3 to 4 times a week at the time of the last exam [March 2016]), reportedly to help him move his bowels.  He has been using crack cocaine this way for 10 years.  See April 2017 Mental Disorders (other than PTSD) examination.  

This is consistent with the remarks from the examiner at the December 2013 VA examination where substance abuse history was also noted.  The examiner observed that the Veteran was "noncompliant with psychotropic medications" and has "a history of cocaine dependence, which likely exacerbates" his anxiety.  The examiner opined that the Veteran's current condition of anxiety does not prevent him from securing employment, but that he would likely experience a decrease in current symptoms with abstinence from cocaine use and compliance with psychiatric medications.  See December 2013 VA Rectum and Anal examination.  Moreover, at a October 2010 VA examination, after conducting a physical examination, the examiner determined that the Veteran's hemorrhoids were not severe enough to preclude him from obtaining or maintaining any form of gainful employment.   

The Veteran's medical records, taken in total, do not suggest that he is actually unable to obtain or maintain substantially gainful employment solely as a result of his service-connected disabilities.  The Veteran's physicians and VA examiners have consistently reported that the Veteran's disabilities would not preclude work entirely.  Conversely, the only evidence even suggesting the Veteran is unemployable comes from his own statements.  However, the medical professionals who examined the Veteran were aware of his contentions, but simply found that his service-connected disabilities did not appear to be of such severity to render him unable to obtain or maintain substantially gainful employment.  As such, TDIU is not warranted. Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013) ("applicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner").

The Board acknowledges that the Veteran is competent to report symptoms of his disabilities and how it affected his employability. See Barr v. Nicholson, 21 Vet. App. 303 (2007); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465 (1994).  Additionally, he is credible in his reports of symptoms and their effect on his activities.  Moreover, based on his statements, the Veteran has been examined by VA on a number of occasions.  However, as discussed, the examinations have not found such functional limitation as a result of the Veteran's service-connected disabilities that the Board believes that he is actually unable to obtain or maintain substantially gainful employment because of his service-connected disabilities.  That is, the Board finds the findings and opinions of the VA examiners to be the most competent and probative evidence of record, and therefore, they are accorded greater weight than the Veteran's subjective complaints. See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991).

Accordingly, TDIU on an extraschedular basis is denied.


ORDER

Entitlement to service connection for diabetes mellitus, to include as secondary to a service-connected disability, is denied.

Entitlement to service connection for hypertension, to include as secondary to a service-connected disability, is denied.

Entitlement to service connection for heart palpitations, to include as secondary to a service-connected disability, is denied.



An increase rating in excess of 10 percent for hemorrhoids is denied. 

Entitlement to temporary total disability based upon hemorrhoid surgery necessitating convalescence, to include TDIU on an extraschedular basis, is denied.



____________________________________________
KELLI A. KORDICH
 Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


